          CASE 0:20-cr-00160-NEB-LIB Doc. 24 Filed 09/09/20 Page 1 of 1



                                                U.S. Department of Justice

                                                United States Attorney
                                                District of Minnesota
                                               600 United States Courthouse   Telephone: (612) 664-5600
                                               300 South Fourth Street              Fax: (612) 664-5787
                                               Minneapolis, MN 55415


Via ECF                                         September 9, 2020

The Honorable Leo I. Brisbois
United States District Court
515 West 1st Street, Room 412
Duluth, MN 55802


Re:   United States v. Benjamin Roggenbuck, 20-cr-160 (NEB/LIB)
      Withdrawal of Government’s Discovery Motion

Dear Chambers:

      Consistent with the expected resolution of this prosecution, the government
withdraws its pending motion for discovery (Dkt. 15). The government agrees that a
motion hearing is unnecessary at this time.

      Please do not hesitate to contact me if the Court has any questions.

                                                Respectfully,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                /s/ Chelsea A. Walcker
                                                CHELSEA A. WALCKER
                                                Assistant United States Attorney
                                                (Attorney ID 0396792)

Copy: Brian Toder, Counsel for Defendant
